928 A.2d 817 (2007)
400 Md. 135
Louise M. BUBB, et al.
v.
Jean S. LAWS, Special Administrator of the Estate of Howard R. Masimore.
No. 141, September Term, 2006.
Court of Appeals of Maryland.
July 25, 2007.
Charles Bagley, IV (Matthew S. Ballard, Bagley & Rhody, P.C., Annapolis, James G. Klair, James G. Klair, P.C., Oxford, on brief), for petitioners.
Robert A. Benson (Cullen, Insley & Benson, LLP, Salisbury, on brief), for respondent.
Argued before BELL, C.J., RAKER, CATHELL, HARRELL, BATTAGLIA, GREENE, and JOHN C. ELDRIDGE (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 25th day of July, 2007,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.